DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olschewski (US 6,554,109).
Regarding claim 1, Olschewski discloses a parking brake apparatus for a vehicle (see Abstract, FIG. 7), comprising: a pair of pressing units (A, B) (see Annotated FIG. 7, below) receiving power from a driving unit (92), and pressing a brake pad (4); and a load transmission unit (94, 95) (C, D) (see Annotated FIG. 1, below) installed between the pair of pressing units (see FIG. 1), connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see FIG. 1), wherein the load transmission unit comprises a pair of ring gear sections (A, B), and the pair of ring gear sections are meshed with each other (via (94)).  

    PNG
    media_image1.png
    718
    563
    media_image1.png
    Greyscale

Regarding claim 2, Olschewski discloses that each of the pair of pressing units comprises: a sun gear section (E, F) rotated by receiving power from the driving unit (see Annotated FIG. 1, above); a planetary gear section (G, H) rotated by being meshed with the sun gear section (see Annotated FIG. 1, above); a carrier section (I, J) coupled to the planetary gear section (see Annotated FIG. 1, above); and a see Annotated FIG. 1, above), and pressing the brake pad by being moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 7, above).  
Regarding claim 9, Olschewski discloses that the sun gear section is dynamically connected to the driving unit through a connection gear section (94).  
Regarding claim 10, Olschewski discloses that the sun gear section comprises: a sun gear connection body (95) coupled to the connection gear section (94); and a sun gear (see Annotated FIG. 7, above, portion of (95) engaging planetary gears (G, H) forms sun gear) formed on the sun gear connection body, having a rotation center that is concentric with a rotation center of the connection gear section, and meshed with the planetary gear section (see Annotated FIG. 7, above, portion of (95) engaging planetary gears (G, H) forms sun gear).  
Regarding claim 11, Olschewski discloses that the connection gear section and the sun gear connection body are integrally formed (see Annotated FIG. 7, above).  
Regarding claim 12, Olschewski discloses a parking brake apparatus for a vehicle (see Abstract, FIG. 7), comprising: a pair of pressing units (A, B) (see Annotated FIG. 7, below) receiving power from a driving unit (92), and pressing a brake pad (4); and a load transmission unit (94, 95) (C, D) (see Annotated FIG. 1, below) installed between the pair of pressing units (see FIG. 1), connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see FIG. 1), wherein the load transmission unit comprises a pair of ring gear sections (A, B), which are disposed to be spaced apart from each other (see Annotated FIG. 7, below) and power is transmitted to the ring gear sections by a transmission medium section (94).  

    PNG
    media_image1.png
    718
    563
    media_image1.png
    Greyscale

Regarding claim 13, Olschewski discloses that each of the pair of pressing units comprises: a sun gear section (E, F) rotated by receiving power from the driving unit (see Annotated FIG. 1, above); a planetary gear section (G, H) rotated by being meshed with the sun gear section (see Annotated FIG. 1, above); a carrier section (I, J) coupled to the planetary gear section (see Annotated FIG. 1, above); and a see Annotated FIG. 1, above), and pressing the brake pad by being moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 7, above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olschewski (US 6,554,109), as applied to claims 1, above, and further in view of Song (US 2017/0219036).
Regarding claim 7, Olschewski does not disclose that the carrier section is spline-coupled to the piston section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises 7a carrier section (78), wherein the carrier section (78) is spline- 2coupled to the piston section (33) (see FIG. 4).

Regarding claim 8, Olschewski discloses that the piston section receives rotational power from the carrier section (see col. 4, line 64 to col. 5, line 3), and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see col. 4, line 64 to col. 5, line 3).  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) in view of Bull (US 2014/0034432).
Regarding claim 17, Gutelius discloses a parking brake apparatus for a vehicle (see Abstract, FIGS. 4, 5), comprising: a pair of pressing units (13) receiving power from a driving unit (4), and 93MOBAJU.327AUS pressing a brake pad (3); a load transmission unit (50) installed between the pair of pressing units, connected to each of the pair of pressing units (see FIGS. 4, 5), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see e.g. ¶ 0058, FIGS. 4, 5). 
Gutelius does not disclose a mounting bracket fixing a position of at least any one of the pressing units and the load transmission unit, in a mounting case.  
Bull teaches a parking brake apparatus (see Abstract, FIG. 5) comprising a load transmission unit (52, 56, 66, 68, 70) (see ¶ 0034), and a mounting bracket (48) fixing a position of at least any one of the pressing units and the load transmission unit, in a mounting case (see FIG. 5). 
It would have been obvious to configure the brake device of Gutelius to comprise a mounting bracket to ensure that the transmission unit remains stabilized relative to the housing and the gears that it is meshed with, thereby preventing displacement of the parts of the transmission unit.   
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutelius et al. (US 2015/0129371) and Bull (US 2014/0034432), as applied to claim 17, above, and further in view of Song (US 2017/0219036).

Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) configured to be rotated by receiving power from a power 4transmission section (63, 65); sa planetary gear section (74) configured to be rotated by being meshed with the sun gear 6section (see FIG. 4); 7a carrier section (78) coupled to the planetary gear section (see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Gutelius with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).
Regarding claim 19, Gutelius discloses that the driving unit comprises: a motor section (4) receiving electric power from an outside, and generating power (see ¶ 0054); and a power transmission section (8) rotated by driving of the motor section.  The combination with Song would result in the power transmission section transmitting a rotational force to the sun gear section.  
Regarding claim 20, Bull teaches that the mounting bracket comprises a driving worm gear mounting part on a mounting bracket body (see e.g. FIG. 5, worm gears (44, 46) are mounted within see FIG. 5).
Allowable Subject Matter
Claims 3-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/931,015 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-16 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/001,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-16 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/930,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-16 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/929,564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-16 of the present application are anticipated by claims 1-15 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,823,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,823,242 anticipate or render obvious all of the features recited in claims 1-16 of the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

December 4, 2021